NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                          MAY 26 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOHNNY MIKE TORRES,                              No.    14-73356
                                                        15-70152
                Petitioner,
                                                 Agency No. A205-536-414
 v.

JEFFERSON B. SESSIONS III, Attorney              MEMORANDUM*
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted May 8, 2017
                              Pasadena, California

Before: KOZINSKI and OWENS, Circuit Judges, and SETTLE,** District Judge.

      1. The only evidence in the record that Torres’s 1993 kidnapping and

beating was “inflicted by or at the instigation of or with the consent or

acquiescence of a public official” is Torres’s statement that Delmar Mugel, his

main assailant, said he was a police officer. 8 C.F.R. § 1208.18(a)(1). The record


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Benjamin H. Settle, United States District Judge for
the Western District of Washington, sitting by designation.
thus does not “compel[] a contrary conclusion” to the BIA’s determination that

Torres failed to establish that Mugel was a public official. Arteaga v. Mukasey,

511 F.3d 940, 944 (9th Cir. 2007).

      Nor does the record compel a contrary conclusion to the BIA’s

determination that Torres’s fear of future harm was too speculative. Cf. Haile v.

Holder, 658 F.3d 1122, 1132-33 (9th Cir. 2011) (fear of future harm not

speculative where petitioner presented evidence of recent persecution of her father

and danger faced by political dissidents).

      2. Torres waived his challenge to the BIA’s denial of his motion to reopen

and his motion for reconsideration by failing to raise these issues in his briefing.

Martinez-Serrano v. I.N.S., 94 F.3d 1256, 1259-60 (9th Cir. 1996).

      DENIED AND DISMISSED.




                                             2